60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lee SINGLETON, Defendant-Appellant.
No. 94-10586.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Robert L. Singleton appeals his 151-month sentence under the Sentencing Guidelines imposed following his guilty plea to conspiracy to possess with intent to distribute methamphetamine.  He contends that his waiver of the right to appeal in the plea agreement should not be enforced because he believed that he would receive a sentence closer to the ten-year minimum statutory term.  We disagree.  Singleton was sentenced at the low end of the applicable Sentencing Guidelines range in accordance with the terms of the plea agreement.  Because the plea agreement was not breached, we uphold Singleton's waiver of his right to appeal.  See United States v. Torres, 999 F.2d 376, 378 (9th Cir. 1993).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3